Citation Nr: 0801727	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-25 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a higher initial evaluation for cervical 
spine degenerative joint disease, currently evaluated as 10 
percent disabling.  

2.  Entitlement to a higher initial evaluation for lumbar 
spine degenerative disc disease, currently evaluated as 10 
percent disabling.  


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from March 1984 to April 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service-connected cervical spine disability is 
to be rated based on limitation of motion.  Decreased range 
of motion, but not in degrees, was reported by a chiropractor 
in February 2005.  The VA examiner in July 2005 did not 
report the range of motion of the veteran's cervical spine.  
Accordingly, another VA examination should be conducted.  

The veteran's service-connected lumbar spine disability can 
be rated based on limitation of motion and neurological 
manifestations.  The veteran complained of radiation of pain 
down into both of his feet causing numbness and tingling on 
VA examination in July 2005.  However, the examiner did not 
make any neurological findings.  Accordingly, another VA 
examination should be conducted.  

Beforehand, however, any additional medical records of 
treatment the veteran has received for lumbar or cervical 
spine problems since July 2005 should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any 
recent VA or private medical records of 
treatment which the veteran has 
received for lumbar or cervical spine 
problems, dated since July 2005.

2.  Thereafter, schedule the veteran 
for a VA orthopedic/neurological 
examination of his lumbar and cervical 
spine.  The claims file must be made 
available to and reviewed by the 
examiner.  Any indicated tests should 
be accomplished and reported in 
specific detail.  

The examiner should identify and 
describe in detail all residuals 
attributable to the veteran's service-
connected cervical spine degenerative 
joint disease and lumbosacral spine 
degenerative disc disease. 

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
disabilities and fully describe the 
extent and severity of those symptoms.

The examiner should report the range of 
motion measurements for the cervical 
and lumbar spine, in degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should be 
addressed:  (1) pain on use, including 
during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the cervical 
or lumbar spine is used repeatedly.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

With regard to any neurological 
disability resulting from the service-
connected lumbosacral spine degenerative 
disc disease, the specific nerve(s) 
affected should be specified, together 
with the degree of paralysis caused by 
service-connected disability.  The 
examiner should document the number of 
weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

If other neurological disorders are 
identified (i.e., Charcot-Marie-Tooth 
Syndrome), the examiner should attempt 
to disassociate symptoms related to 
degenerative disc disease from the 
unrelated disorder(s). 

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, again consider the 
veteran's pending claims in light of 
any additional evidence added to the 
record.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


